Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  In particular, claims 1 and 22 recite “wherein the spread signal is proportional to a difference between the control signal and the output voltage”.   Since the control signal is the target voltage, the output voltage is the resultant voltage and the output voltage is proportional to the spread signal, this results in a control circuit that forces the output to 0 any time the target voltage is achieved since the difference between the control signal and output voltage would be 0.  Further, any difference between the Control signal and Output voltage less than 1 would result in the Output voltage collapsing to 0 as opposed to matching the target voltage.  Such a power supply would render the Hall thruster it was providing power to inoperable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 22 recite “wherein the spread signal is proportional to a difference between the control signal and the output voltage”. This limitation is not supported by applicant’s disclosure.  In particular, applicant’s disclosure only supports that the comparison signal (the signal the spread signal is proportional to) indicates the difference between the control signal and the output voltage.  This disclosure is consistent with the comparison signal indicating that the control signal encodes the magnitude of one of the two input signals and that it encodes the ratio of the two input signals.  While this information can be used to extract a difference, it is not inherently a difference.  As such, the claimed limitation is narrower than that which is supported by the disclosure.
Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
(A) The breadth of the claims; The claimed invention is a switched power supply for a Hall thruster wherein the signal determining duty cycle of the switching is a spread spectrum duty cycle signal proportional to a difference between a control signal and the output voltage.
(B) The nature of the invention; The invention is a regulated switched power supply wherein the signal determining duty cycle of the switching is a spread spectrum duty cycle signal proportional to a difference between a control signal and the output voltage.
(C) The state of the prior art; The prior art teaches both switched power supplies for Hall thrusters and the implementation of spread spectrum processing of the switching signal to distribute the noise spectrum.
(D) The level of one of ordinary skill; A person with a master’s degree in Aerospace or an equivalent engineering field with 20 years of industry experience.
(E) The level of predictability in the art; The level of predictability in the art is high. Both technologies are well known and the combination is practiced in other fields of application.
(F) The amount of direction provided by the inventor; The inventor does not provide guidance regarding the claimed limitations.
(G) The existence of working examples; There are no working examples, and a switched power supply as claimed would be inoperable per the rejection under section 101 supra.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. The claimed apparatus is inherently inoperable. As such, it cannot be used.  
Given the above, in particular (H), there would be undue experimentation required to use the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741